Citation Nr: 1624323	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11- 28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant





INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The electronic folder in VBMS contains a copy of a May 2016 brief filed by the Veteran's representative.  The electronic folder in Virtual VA contains documents that are either irrelevant or duplicative of those in the paper claims file.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that his bilateral hearing loss was caused by acoustic trauma during his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that his tinnitus was caused by acoustic trauma during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grants of service connection for bilateral hearing loss and tinnitus represent complete grants of these benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  In this regard, service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Although there are no findings or diagnoses of hearing loss or tinnitus shown in the Veteran's service treatment records, including at separation examination, his DD-214 lists his military occupational specialty (MOS) as that involving light weapons infantry, a specialty likely associated with at least some noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Accordingly, in-service hazardous noise trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  Additionally, in his claims for service connection, the Veteran indicated that his hearing loss and tinnitus began during service in the late 1960s.  See VA Form 21-526, received in August 2008.  The Board also finds the Veteran to be credible in this respect.
In fact there are no pertinent clinical records associated with the Veteran's claims file until a March 2009 VA audiological examination report, which shows he has profound high frequency sensorineural hearing loss in the right ear and moderately-severe sensorineural hearing loss in the left ear.  The Veteran reported that during service he was exposed to noise from grenades, 50-caliber machine guns, bombs, and tanks all without the benefit of ear protection.  After service, he worked in construction for 40 years, but stated that he was only around saws and hammers and that he had some recreational noise related to occasional chainsaw and tractor use.  He stated that he first noticed the onset of tinnitus in the late 1970s or 1980s.  The audiologist concluded that, because the Veteran's hearing was within normal limits at induction and an audiological evaluation was unavailable at separation, she could not give an opinion regarding the etiology of the hearing loss without resorting to mere speculation.  She did, however, conclude that his tinnitus was not likely due to hazardous military noise exposure as he was unsure of its onset.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss is related to service.  While the Board cannot ignore or disregard the VA audiologist's medical conclusion, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to his service.  

The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist acknowledged the Veteran's history of in-service noise exposure, but could not determine, without resorting to speculation, whether the Veteran's hearing loss is related to his service.  

However, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of impaired hearing since shortly after service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Although the VA physician could not provide a definitive opinion, the Board notes that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, the use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, the Board accords the VA opinion some evidentiary weight as it is significant that the audiologist essentially found that the Veteran's military noise exposure could not be ruled out as contributing to the hearing loss.  The fact that she issued a speculative medical opinion in this case weighs in support of the claim, as the audiologist was not willing to rule out conclusively a relationship between the Veteran's bilateral hearing loss and his military service.  Moreover, there are no medical opinions to the contrary.  Thus, the evidentiary posture of this case places the evidence of record in relative equipoise with regard to the hearing loss claim.

As for the claim for service connection for tinnitus, the Board notes that the VA audiologist opined that the Veteran's tinnitus was not likely related to his military noise exposure.  However, the Board finds the VA opinion problematic for two reasons.  First, the VA audiologist premised her conclusion on finding the Veteran uncertain as to the onset of tinnitus, despite a previous statement, made elsewhere in the record, that it began during service.  Second, in providing the negative opinion, the audiologist improperly discounted the Veteran's competent lay statements of continued tinnitus since service.  Concerning this, the Board notes that it would have been helpful had the VA audiologist elicited information regarding the Veteran's history of tinnitus symptoms in the 1970s and 1980s and brought her expertise to bear in this manner regarding medically known or theoretical causes of tinnitus in determining the likelihood that it was caused by noise exposure in service as opposed to some other cause.  As the opinion is not adequate, it cannot serve as the basis of a denial of service connection.

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence indicates the Veteran's tinnitus is related to service.  In this case, his assertions of in-service ringing in his ears and noise exposure are both competent and credible.  Additionally, he is capable of a lay diagnosis.  Thus, the Board finds it competent and credible that he has current tinnitus.  The Veteran has also indicated via his statements that his tinnitus has continued since service.  The most probative evidence of record, therefore, demonstrates that the Veteran's tinnitus had its onset during his service and has existed since that time.  

For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
             THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


